72 F.3d 920
315 U.S.App.D.C. 281
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIONAL LEASED HOUSING ASSOCIATION, et al., Appellants,v.Henry CISNEROS, Secretary of the Department of Housing andUrban Development, et al., Appellees.
No. 95-5262.
United States Court of Appeals, District of Columbia Circuit.
Nov. 21, 1995.

Before:  SENTELLE, RANDOLPH and HENDERSON, Circuit Judges.
JUDGMENT
Per Curiam.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs filed by the parties and the oral argument presented Nov. 20, 1995.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the order filed on August 11, 1995, by the district court denying the motion for a preliminary injunction be affirmed.  We will not reverse denial of a preliminary injunction unless appellants have shown that the district court abused its discretion.  See, e.g., Transohio Savings Bank v. Director, Office of Thrift Supervision, 967 F.2d 598, 614 (D.C.Cir.1992), modified sub nom., Transcapital Financial Corp. v. Director, Office of Thrift Supervision, 44 F.3d 1023 (D.C.Cir.1995).  To warrant preliminary relief, appellants must demonstrate irreparable injury.  See Washington Metropolitan Area Transit Comm'n v. Holiday Tours, Inc., 559 F.2d 841, 843 (D.C.Cir.1977);  Virginia Petroleum Jobbers Ass'n v. FPC, 259 F.2d 921, 925 (D.C.Cir.1958).  Whatever the state of this record with regard to other matters, appellants have certainly not demonstrated irreparable injury to the extent necessary for this court to find that the district court abused its discretion in denying the motion.


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.